Citation Nr: 0120014	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  99-00 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a bilateral foot 
condition.  

ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



REMAND

The veteran served on active duty from July 1989 to 
June 1993.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 1998 rating decision which 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
bilateral foot condition.  

The veteran was scheduled for a Travel Board hearing on 
June 11, 2001.  The veteran failed to report for the Travel 
Board hearing.  

Unfortunately, remand is required in the instant case.  The 
veteran's current claim is not his first claim of entitlement 
to service connection for a bilateral foot condition.  
Service connection for a bilateral foot condition was denied 
by rating decision of April 1996.  He was notified of the 
outcome of that decision by a letter dated the same month.  
No appeal was filed within one year of the date of receiving 
notification of the RO's decision.  Thus, the April 1996 
rating decision is final.  In April 1997, the veteran 
submitted a claim, again claiming service connection for a 
bilateral foot condition due to service.  An April 1998 
rating decision noted that the claim was previously denied 
but denied the claim again using an impermissibly defined 
standard to reopen finally disallowed claims set forth in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), requiring 
"a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome" (emphasis added)..  

However, when the veteran filed a notice of disagreement 
(NOD) in August 1998, the RO issued a statement of the case 
(SOC) which presented the issue de novo and dealt with the 
claim on a direct basis.  Although the RO used an 
impermissible standard for new and material evidence, and 
then presented the issue de novo without providing the laws 
and regulations for new and material evidence, the Board must 
determine whether new and material evidence has been 
submitted irrespective of the RO's finding, Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the RO must 
address the claim as a claim to reopen and also use the 
criteria set forth in 38 C.F.R. § 3.156 for new and material 
evidence.  

Additionally, the veteran submitted an authorization for 
release of information for a Clarey R. Dowling, M.D., in 
April 1997.  He did not indicate on the release any dates of 
treatment.  A review of the record reveals that medical 
reports dated in November  1994 and October 1995 were already 
submitted from Dr. Dowling.  The November 1994 medical record 
was related to the veteran's complaints of pain between the 
toes.  The diagnosis was fungus.  The October 1995 medical 
record was completely unrelated to the veteran's feet.  
Neither of these records dealt with the onset of the 
veteran's claimed bilateral foot condition in service.  It is 
not clear from the record whether the veteran claims to have 
received other treatment from Dr. Dowling that would be 
helpful to reopening his claim, since he submitted the 
release of information well after these records had been 
associated with the claims folder.  VA has a duty to make 
reasonable efforts to obtain relevant records that the 
veteran adequately identifies.  See 38 U.S.C. § 5103A(b) 
(West Supp. 2001).  Here, potentially relevant medical 
records identified by the veteran may not have not been 
sought.  The RO should request the veteran indicate whether 
there are potentially relevant records that should be sought 
from Dr. Dowling that are not already associated with the 
claims folder and the veteran should also be informed what is 
necessary to reopen his claim. 

Finally, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See 38 U.S.C.A 
§§ 5102, 5103, and 5103A (West Supp. 2001)  .

Accordingly, in order to accord due process and to assure 
that appellate review is informed, this case is remanded for 
the following:

1.  Ask the veteran to provide a current 
release for his treatment records from 
Dr. Dowling and any other private care 
provider who has treated him for any foot 
condition since service, and to indicate 
on the release the dates of treatment.  
Request all private treatment records for 
which the appellant provides releases, to 
include those from Dr. Dowling, and 
associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information, if any.  
If any development undertaken pursuant to 
information or releases provided by the 
appellant above is unsuccessful, 
undertake appropriate notification 
action.  38 U.S.C.A. § 5103A(b).

2.  Review the file and determine whether 
the VCAA requires any further 
notification or assistance.  Undertake 
any indicated development or assistance.  
The veteran's claim to reopen should be 
evaluated on a new and material evidence 
basis, under the provisions of 
38 C.F.R. § 3.156.  All evidence, 
including any additional evidence 
submitted by the veteran or developed by 
the RO, must be considered.  

3.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, which sets forth 
the pertinent legal criteria.  The 
veteran and his representative should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


